Citation Nr: 9901649	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-37 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for eosinophilia, to 
include entitlement to compensation under U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served honorably on active duty from October 1940 
to August 1961.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for reactive eosinophilia.  Thereafter, the veteran relocated 
to Florida, and the St. Petersburg RO has jurisdiction over 
the current appeal.  

Pursuant to a Statement of the Case, issued in August 1997, 
the St. Petersburg RO denied entitlement to compensation for 
eosinophilia under 38 U.S.C.A. § 1151.  

The Board notes that in a VA Form 9 (substantive appeal), 
dated in July 1997, the veteran requested a hearing before 
the Board.  In submitting this form to the RO, the veterans 
representative stated that the veteran desired a hearing 
before a VA hearing officer at the Regional Office.  A local 
hearing was scheduled in accordance with that request, 
however, the hearing was thereafter canceled on written 
request by the veteran.  As the veteran has withdrawn his 
request for a hearing, the Board finds that no further action 
is required in this regard.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that while receiving outpatient 
treatment at the VA Hospital in San Juan, Puerto Rico in 
1991, his blood was drawn by a nurse in the Nuclear Medicine 
Department who then mixed the blood with poisonous liquids.  
According to the veteran, this mixture was reinjected into 
his body, while a doctor and a group of medical students 
observed the procedure.  The veteran has suggested that at 
this time, his blood was contaminated by eosinophils, which 
the doctor (who was supposed to be checking the condition of 
his heart) had ordered for demonstration to the VA student 
doctors.  It is the veterans belief, therefore, that he is 
entitled to service connection for eosinophilia.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the claim for service connection for eosinophilia, to include 
entitlement to benefits under 38 U.S.C.A. § 1151, is not well 
grounded, and the claim is accordingly denied.  


FINDINGS OF FACT

1.  The evidence shows that the veteran has been assessed 
with eosinophilia, which has been characterized by a 
specialist in hematology and oncology as transient and 
reactive.  There is no evidence of any underlying disease 
or pathological process to which the eosinophilia can be 
attributed.  

2.  The record does not include competent medical evidence 
which suggests that 
the veteran has any effects of a disease or injury which can 
be related to VA medical treatment.  


CONCLUSION OF LAW

A well grounded claim for compensation for eosinophilia, to 
include entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151, has not been presented. 38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R.§  3.358 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

The record includes VA outpatient treatment records, dated in 
1991, which correspond to the dates on which the veteran 
claims to have been injected with poisonous liquids.  An 
October 9, 1991 medical record indicates that the veteran was 
assessed with hepatomegaly.  A November 8, 1991 medical 
record is partially illegible, although it is noted that the 
veteran complained of increasing sinus problems.  

The report of a November 13, 1991 nuclear medicine diagnostic 
report shows an impression of adequate biventricular function 
on study of the heart.  

The report of a July 27, 1994 blood work-up from the 
Laboratoria Clinico C.L.A. shows an eosinophil count which 
was above normal limits.  A July 29, 1994 report from the 
same laboratory shows an eosinophil count of 1,400 
eosinophils per cubic millimeter, and it was noted that a 
normal value was from 0-450 eosinophils per cubic millimeter.  
Subsequent laboratory reports, dated August 24, 1994, and 
September 8, 1994, show that the eosinophil levels were 
within normal limits.  

A September 1994 VA medical record shows that the veteran was 
referred for a hematology consultation for provisional 
diagnoses of rule out malignancy (i.e. myeloma) and 
degenerative joint disease.  

In September 1994, the veteran was evaluated for eosinophilia 
by Enrique Velez Garcia, M.D., of the Institute of Hematology 
and Medical Oncology, at the ROs request.  Dr. Garcia 
indicated that the veterans history was completely negative, 
with the exception of the severe arthritis.  The physical 
examination was also completely negative, with no detection 
of hepato-spleno-megalia nor of significant lymphadenopathy.  
The results of the blood count indicated the following:  
hemoglobin, 13.3 g/dl, white blood cells, 11,300 with 62 
percent of polymorphous nuclei and 8 percent of eosinophils; 
and platelets 611,000/m (cubed).  

Dr. Garcia stated that the aspiration of bone marrow (report 
is dated August 17, 1994) revealed a normal cellular marrow 
with an increase of the eosinophilic precursors in the bone 
marrow.  He indicated that the bone marrow report was being 
interpreted as not diagnostic.  It was Dr. Garcias belief 
that the veteran had a reactive eosinophilia, and he 
certainly did not display signs of myelo-proliferative 
syndrome.  He was to be advised to continue with his support 
treatment with multivitamins and it was recommended that he 
avoid exaggerated activity which might cause this problem for 
him.  Dr. Garcia further stated that he understood this 
problem to be transitory.  

In addition to the findings discussed by Dr. Garcia, the 
August 1994 bone marrow laboratory report also shows that 
with regard to the peripheral smear, red blood cells were 
normocytic and normochromic, and white blood cells and 
platelets were adequate.  In addition, the lymphocytic series 
was normal.  

A July 1996 laboratory report of a complete blood count from 
Smith Kline Beecham Clinical Laboratories shows findings of 
730 eosinophils per microliter, which was noted to be higher 
than the reference range of 50-550 eosinophils per 
microliter.  

In his February 1997 notice of disagreement, the veteran 
indicated that he has had eosinophilia since 1992, and he had 
been found to have had cancer in his blood and in all of his 
joints.  The veteran further stated that the VA hospital was 
using old veterans for experiments, not taking into 
consideration what those veterans did to maintain the 
American nation free today.  In addition, the veteran 
asserted that eosinophilia is the presence of an unusual 
number of eosinophils in the blood, which can cause pain and 
induration, especially in the lower extremities, along with 
skin involvements, transient rash, and subjective weakness.  

The veteran also stated that his VA doctor at San Juan, Dr. 
Martino, knew the doctor who sent a nurse to inject 
eosinophils into his blood.  According to the veteran, he was 
suffering from the reaction of that chronic disease, and that 
Dr. Martino had told him who was the person who did this to 
you, this is not for any human person.

In a subsequent statement on appeal, dated February 1997, the 
veteran reported that he retired from the Army in August 
1961, and it was in 1992 that the doctor injected into him 
the eosinophils.  Subsequent statements suggest that the 
veteran believes he was injected with eosinophils in 1991, 
during VA treatment in November of that year.  In a September 
1997 statement, he indicated that when he went to see his 
regular doctor, another doctor (a young blondie) was 
sitting in his doctors chair.  This doctor told him that he 
was not going to see the veterans knees, but gave the 
veteran an appointment for evaluation of the heart, 
approximately one month later.  

According to the veteran, on arriving at the Nuclear Medicine 
Office for that appointment, a nurse took him to a room where 
he lay down on a stretcher.  She extracted four small bottles 
of blood from his right arm, and mixed that blood with some 
liquids that she had in other bottles.  She then injected 
back into his veins his blood mixed with the strange liquids.  
The veteran also indicated that students and the doctor were 
watching him through radar attached to the stretcher, and 
that since 1991 he had suffered the consequences of having 
this poison injected into his body.  




In conjunction with his claim for benefits, the veteran 
submitted a January 1998 statement from his private 
physician, Manuel B. Portalatin, M.D.  Dr. Portalatin stated 
that the veteran had a history of prostate cancer, status 
post surgery; a history of diverticulosis; a history of 
Parkinsons with a persisting resting tremor; and generalized 
arthritis.  Dr. Portalin further indicated that from what was 
obvious and due to his age, the veteran was not able to 
sustain the rigors of a job. 


Analysis

Initially, the Board notes that the veterans claim was 
initially adjudicated as entitlement to service connection 
for reactive eosinophilia.  In statements on appeal, the 
veteran indicated that he was claiming that eosinophilia was 
the result of VA outpatient medical treatment, and in July 
1997 his accredited representative requested adjudication 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).  The RO considered the claim accordingly and denied 
benefits under Section 1151, pursuant to a Supplemental 
Statement of the Case issued in August 1997.  In order to 
prevent prejudice to the veteran, the Board has undertaken 
analysis of his claim for service connection on both a direct 
basis and as well as on the basis of entitlement to 
compensation under Section 1151.  

Service connection for eosinophilia

The veteran has claimed that service connection is warranted 
for eosinophilia.  As noted above, the veteran bears the 
burden of submitting a well grounded claim.  In order for a 
claim to be well grounded, there must be (1) competent 
evidence of a current disability as provided by a medical 
diagnosis, (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).

Upon review of the evidence, the Board has determined that 
the claim for service connection for eosinophilia is not well 
grounded.  Specifically, the evidence shows that the veteran 
has been assessed with reactive eosinophilia based on 
laboratory blood counts which show findings of eosinophils at 
levels which are higher than the norm.  However, an abnormal 
laboratory finding does not constitute a disease or 
disability for which service connection may be granted.  Dr. 
Garcia, a physician specializing in hematology and oncology, 
stated that a bone marrow aspiration revealed normal cellular 
marrow with an increase in eosinophiliac precursors.  Dr. 
Garcia characterized the veterans eosinophilia as 
reactive and transient, which implies that it is not 
likely to be either permanent or disabling.   

Furthermore, Dr. Garcia indicated that the veteran did not 
display signs of myelo-proliferative syndrome, nor was there 
evidence of hepato-spleno-megalia or of significant 
lymphadenopathy.  In a January 1998 statement, the veterans 
private physician listed prostate cancer, diverticulosis, 
Parkinsons disease, and generalized arthritis as the medical 
disorders which prevented the veteran from obtaining 
employment.  Thus, there is no evidence of an underlying 
disease, pathological process, or disability to which 
eosinophilia can be attributed.

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent proof of a 
present disability there can be no valid claim).  As 
eosinophilia is not a disease or disability for which service 
connection may be granted, the requirements for a well 
grounded claim have not been satisfied.  Accordingly, a claim 
for service connection for eosinophilia on a direct basis 
must be denied.  


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151

The veteran has claimed that eosinophilia was incurred when 
he was injected with a mixture of blood and poisonous liquids 
by a VA nurse, during his VA outpatient treatment in 1991.  
According to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998), 
where a veteran has suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

Effective October 1, 1997, Section 1151 was amended by 
Congress. See Section 422(a) of PL 104-204.  This amendment 
had the effect of  overruling the decision of the United 
States Supreme Court in Brown v. Gardner, 115 S.Ct. 552 
(1994), which held that no showing of negligence is necessary 
for recovery under Section 1151.  

In pertinent part, § 1151 has been amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

The Board notes that the pertinent laws and regulations have 
been amended during the pendency of the veterans claim, 
which requires that the veteran be afforded the benefit of 
the version which is most favorable to his claim.  Marcoux v. 
Brown, 9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  In this case, the RO has not yet evaluated the 
veterans claim according to the recently enacted provisions 
of Section 1151, in order to determine which version, old or 
new, is more favorable to his claim.  

However, if a claim is not well grounded, the BVA does not 
have jurisdiction to adjudicate that claim.  Boeck v. Brown, 
6 Vet.App. 14 (1993) (citing Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993)).  Because, as discussed below, the veteran has 
failed to present a well-grounded claim, the Board need not 
reach the questions of which version of the law is most 
favorable to an appellant and whether the claimant would be 
prejudiced by the Board addressing a question which has not 
been addressed by the RO. Id.

Upon review of the record, the Board has concluded that the 
veteran has failed to present any evidence which lends 
plausibility to his claim.  Specifically, there is no 
evidence which suggests that the veteran incurred additional 
disability or that he was injured as a result of VA medical 
treatment.  As noted, eosinophilia is an abnormal laboratory 
finding, and standing alone, such a finding is not a disease 
or disability for which service connection is appropriate.  
Furthermore, there is no evidence that the high levels of 
eosinophils in the veterans blood can been associated with 
or attributed to any underlying disease process or 
disability, or specifically, to a disease process or 
disability for which the veteran was receiving VA treatment.  

Parenthetically, the Board notes that there is no evidence 
which indicates that eosinophilia was caused by an injection 
into the veterans blood.  While the record indicates that 
the veteran underwent a diagnostic nuclear medicine heart 
study in November 1991, there is no evidence linking 
eosinophilia to that diagnostic study and there is no 
evidence which demonstrates that eosinophils were injected 
into the veterans blood at that time.  

Thus, the record does not contain any competent evidence 
which suggests that the veteran incurred additional 
disability or that he was injured as a result of medical 
treatment administered by VA.  For these reasons, the Board 
finds that the veteran has failed to meet the evidentiary 
threshold which is required for a well grounded claim.  As a 
well grounded claim has not been presented, the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 must be 
denied.  



ORDER

Service connection is denied for eosinophilia, to include 
entitlement to benefits under 38 U.S.C.A. § 1151. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
